DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 89, 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 9,636,040. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  With regard to claim 89 of the applications, claim 1 of the patent discloses a minimally invasive system (“a flexible needle” is a species of a minimally invasive system) comprising an elongate medical instrument comprising a flexible body including a wall including a channel, the channel including a groove (claim 1, lines 54-55, 61-62), and a lumen defined by an interior surface of the wall (claim 1, line 55), and a shape sensor coupled to the flexible body, the shape sensor at least partially positioned within the groove (claim 1, lines 63-67), the shape sensor configured to detect shape characteristics of the flexible body (claim 1, lines 2-3), and a processor configured to determine, based on the detected shape characteristic, when the medical instrument reaches a target location with the patient anatomy (claim 1, lines 1-4).
The difference between the application claims and the patent claims lies in the fact that the patent claims are more specific in reciting a flexible needle, wherein the application claims recite an elongate medical instrument.  A flexible needle is one example of an elongate medical instrument.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.
The listed dependent claims clearly correspond to the listed patent claims.

Claims 77-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 of U.S. Patent No. 9,636,040 in view of Park et al (US 8,649,847). Regarding claim 77 of the application, claim 1 of the patent discloses a  minimally invasive system (“a flexible needle” is a species of a minimally invasive system) comprising an elongate medical instrument comprising a flexible body including a wall including a channel, the channel including a groove (claim 1, lines 54-55, 61-62), a lumen defined by an interior surface of the wall (claim 1, lines 55-56), and a curved distal tip portion (shape sensor at the distal tip implies that the tip is curved when the tip is steered), the shape sensor configured to detect a shape characteristic of the flexible body (page 1, lines 1-4).
Claim 77 of the application differs from claim 1 of the patent in calling for an actuator for manipulating the elongate medical instrument.  Park teaches an elongated flexible needle including shape sensors, wherein the needle includes an actuator for manipulating the elongated flexible needle (col. 3, lines 1-9; col. 5, lines 20-25).  It would have been obvious to 
The listed dependent claims clearly correspond to the listed patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites that when the elongate medical instrument reaches the target location, the shape sensor is removed from the lumen of the elongate medical instrument.  This is interpreted to be a method step within a device claim and therefore the scope of the claim cannot be determined.  Additionally, according to claim 89, from which claim 93 depends, the shape sensor is located “at least partially within the groove” not within the lumen.  For these reasons, the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 77-79, 82-91, 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prisco et al (US 2010/0249507) in view of Ben-Haim (US 6,203,493).
Regarding claim 77, Prisco discloses a minimally invasive system (abstract: an endoscope is minimally invasive) comprising an elongate medical instrument (endoscope 110: page 2, para. 0028) including a flexible body 114 (page 2, para. 0029; fig. 1) having a wall, a lumen defined by 
Claim 77 differs from Prisco in calling for a channel including a groove, and the shape sensor at least partially positioned in the groove.  Prisco fails to disclose the means for connecting the shape sensors to the endoscope wall.  Ben-Haim teaches an endoscope including a flexible body having a wall, the wall including a channel including a groove 96 (col. 11, lines 1-2; fig. 5).  Sensors 22 are positioned within the grooves (col. 11, lines 11-15; fig. 5).  This configuration ensures that the sensors are located away from other working channels of the endoscope and therefore are not interfered with during use of the endoscope (col. 9, lines 8-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prisco to include a channel having a groove, the sensors located within the groove as taught by Ben-Haim so that the sensors are located away from other elements of the endoscope so that the sensors are not interfered with during use of the endoscope.
Regarding claim 78, Prisco discloses that the shape sensor comprises a fiber Bragg grating (page 2, para. 0030).
Regarding claim 79, Prisco discloses a processor 130 for determining a shape of the elongated medical instrument based on the detected shape characteristics (page 3, para. 0040).
Regarding claim 82, Prisco discloses that controlling the actuator causes rotation of the endoscope (page 3, para. 0032).  Prisco does not explicitly disclose rotation of the actuator, however it would have been obvious to one of ordinary skill in the art that a rotational movement of the endoscope is caused by a rotational movement of the actuator, particularly because the actuator of Prisco allows for insertion/retraction, bending, and rotating of the endoscope and therefore intuitive control would provide similar movements of the actuator translated to the endoscope.
Regarding claim 83, Prisco discloses that the endoscope can be rotated within the body (page 3, para. 0032).  Rotation of the endoscope necessarily changes the trajectory of the endoscope as the rotation moves the distal tip.
Regarding claim 84, the trajectory of the endoscope of Prisco is necessarily determined by a curvature of the curved distal tip because the endoscope follows the tip during insertion.
Regarding claim 85, Prisco discloses that the curved distal tip is inserted into target anatomy and the trajectory is changed as the tip is steered (page 4, para. 0042, 0043; fig. 7).
Regarding claim 86, Prisco discloses that the actuator may include a motor (page 3, para. 0032).
Regarding claim 87, Prisco discloses that the actuator includes a manual interface (page 3, para. 0031).
Regarding claim 88, Prisco discloses that the actuator includes a motor and a manual interface (page 3, para. 0032: operator manipulates an input device that controls a motor).

Regarding claim 89, Prisco discloses a minimally invasive system (abstract: an endoscope is minimally invasive) comprising a flexible body 114 (page 2, para. 0029; fig. 1) having a wall, a lumen defined by an interior surface of the wall (lumen receiving camera 141: fig. 1), and a curved distal tip portion (fig. 1; page 2, para. 0029), and a shape sensor 120 coupled to the flexible body (page 2, para. 0030), the shape sensor is configured to detect shape characteristics of at least a portion of the flexible body (pages 2-3; para. 0030), and a processor 130 configured to determine, based on the detected shape characteristics, when the elongated medical instrument reaches a target location with a patient’s anatomy (page 2, para. 0011).
Claim 89 differs from Prisco in calling for a channel including a groove, and the shape sensor at least partially positioned in the groove.  Prisco fails to disclose the means for connecting the shape sensors to the endoscope wall.  Ben-Haim teaches an endoscope including a flexible body having a wall, the wall including a channel including a groove 96 (col. 11, lines 1-2; fig. 5).  Sensors 22 are positioned within the grooves (col. 11, lines 11-15; fig. 5).  This configuration ensures that the sensors are located away from other working channels of the endoscope and therefore are not interfered with during use of the endoscope (col. 9, lines 8-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prisco to include a channel having a groove, the sensors located within the groove as taught by Ben-Haim so that the sensors are located away from other elements of the endoscope so that the sensors are not interfered with during use of the endoscope.
Regarding claim 90, Prisco discloses that determining when the elongate instrument reaches the target location includes measuring a shape of the flexible body as it is inserted into 
Regarding claim 91, Prisco discloses that the fiber optic has a known length (page 4, para. 0041) and the models are based on patient size, including length and width (page 3, para. 0036), and therefore reaching the target location is based on a total insertion depth.
Regarding claim 96, Prisco discloses that the shape sensor comprises a fiber Bragg grating (page 2, para. 0030).

Claims 93-95 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prisco in view of Ben-Haim, as applied to claim 89 above, and further in view of Moll et al (US 20008/0218770).
Regarding claim 93, Pisco discloses that the detected shape is compared to a model of the patient’s body to determine the location of the elongate member, but fails to disclose that the detected shape is compared to expected characteristics.  Moll teaches an elongate member having Bragg fiber sensors, wherein the position of the elongate member is determined by comparing the sensed shape and position with an expected shape and position (page 2, para. 0037).  This allows the user to determine the position of the device and update the kinematic model as well as identify any obstructions in the path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pisco to include determining the position of the of the elongate member based on a comparison of the sensed shape and the expected shape as taught by Moll so that the user can 
Regarding claim 94, Moll teaches that the expected characteristics include model data including modeled trajectory of the elongate instrument (page 2, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prisco to include model data as taught by Moll so that the instrument can be easily guided to the target location and the model can be updated to indicate any obstructions.
Regarding claim 95, the kinematic model of Moll includes target data including a desired trajectory that allows for the comparison between the sensed and expected shape.  This feature is necessarily included in the combination described above.
Allowable Subject Matter
Claims 80, 81, 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 80, the prior art fails to teach or fairly suggest a plurality of concentric curved segments, wherein each plurality of concentric curved segments are independently rotatable and extendable, in combination with the features of the invention, substantially as claimed.
Claim 81 is allowable at least for its dependence on claim 80.
Regarding claim 92, this claim is rejected under 112(b) above.  However, the combination of Prisco in view of Ben-Haim teaches a sensor that is fixed in the elongate member, therefore there is no suggestion to provide a sensor that is removable from the groove in the elongated instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783